OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Since the cover sheet of the nominating petition correctly specified the number of signatures collected for Assembly District Leader and Associate District Leader, the petition should not be invalidated as to those candidates (see Election Law, § 6-134, subd 2). The irregularities in the cover sheet, if any, with respect to candidates who were joined in the com*721bined designating petition for other offices are not determinative with respect to the offices in question in this proceeding.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, without costs, in a memorandum.